 In the Matter Of CONTINENTAL FURNITURE COMPANY, INC.andUNITED0FURNITURE WORKERS OF AMERICA_Case No. C-1668.-Decided September18,1940Jurisdiction:furniture manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Charles Y. Latimer,for the Board.Brooks, McLendon dl Holderness, by Mr. L.-P. McLendon,of Greens-boro, N. C., for the respondent.Mr. E. L. Sandefur,ofWinston-Salem, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Furniture Workers ofAmerica, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Fifth Region(Baltimore,Maryland), issued its complaint dated April 1, 1940,against Continental Furniture Company, Inc., High Point, NorthCarolina, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2,(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent discharged three named employeesfor the reason that each of them had joined or assisted the Union; (2)that the respondent permitted, aided, and directed the circulation ofpetitions on its property denouncing the Union; and (3) that by theseand other acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On April 12,1940, the respondent filed an answer denying the27 N. L. R. B., No. 67.315 k316DECISIONSOF NATIONALLABOR RELATIONS BOARDalleged unfair labor practices.On April 9, May 17, June 26, and July31, 1940, respectively, the Regional Director issued notices of - post-ponement of hearing.Prior to a hearing, the respondent, the Union, and counsel for theBoard entered into a stipulation dated August 14, 1940. The stipula-tion provides as follows :It,is hereby stipulated and agreed by and between The Con-tinental Furniture Company, by R. T. Holton, Vice-President,hereinafter called the respondent, the United Furniture Workersof America by E. L. Sandefur, Representative, hereinafter calledthe Union, and Chas. Y. Latimer, attorney, National Labor Rela-tions Board, that :1The respondent is now and has been since November 1901, acorporation duly organized under and existing by virtue of thelaws of the State of North Carolina, having its principal officeand place of business in the City of High Point, County of Guil-ford, State of North Carolina, and is now and has continuouslybeen engaged at its plant at High Point, North Carolina, in `themanufacture, sale and distribution of household furniture.2The name of the respondent company is The ContinentalFurniture Company. Its officers are :Fred N. Tate, President and TreasurerR. T. Holton, Vice-PresidentL. I. Massey, Secretary & Asst. TreasurerRaw materials, valued at approximately $250,000 annually,consist of lumber, paints, varnishes, hardware and mirrors.Approximately 20% of the lumber is obtained from within theState of North Carolina; the remainder of the lumber is shippedto the respondent's plant from states other than the State ofNorth Carolina and from foreign countries.Approximately 5%of the hardware is obtained from within the State of NorthCarolina; the balance is shipped from states other than theState of North Carolina.Approximately all of the paint, varnishand mirrors are obtained from within the State of North Carolina.About 15%of the respondent's finished products is sold to retailfurniture dealers within the State of North Carolina; the re-mainder of respondent's finished products is sold and deliveredto retail dealers in states other than the State of North Carolina.chiefly states along the eastern seaboard of the United States.The CONTINENTAL FURNITURE COMPANY, INC.317approximate value of finished products amounts to $550,000annually.The respondent admits that it is engaged in interstate com-merce within the meaning of the Act.Respondent normally employs 180 men with a pay roll-ofapproximately $12,200 per month.3The Unionisa labor organization as defined in Section 2,Subdivision (5) of the Act.4The record shall consist of the Fourth Amended Charge, Com-plaint and Notice of Hearing, and Affidavits of Service attachedthereto, Answer filed by Respondent, Notices of Postponement ofHearing and this Stipulation.It is further stipulated and agreed that the record shall befiled with the Chief Trial Examiner of the National Labor Rela-tions Board, Washington, D. C., and that upon the basis of thisstipulation all parties hereto expressly waive the right to ahearing in this matter and making of findings of fact and conclu-sions of law by the National Labor Relations Board and ex-pressly agree and consent that the Board may enter the followingorder:ORDERUpon the basis of the entire record of this case and this stipu-lation and pursuant to Section 10 (c) of the National Labor Rela-tions Act (herein referred to as the Act), the National LaborRelations Board hereby orders that the respondent, The Conti-nental Furniture Company, High Point, North Carolina, itsofficers, agents, successors, and assigns, shall:1.Cease and desist :(a)From in any manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act.(b)From discouraging membership in the United FurnitureWorkers of America, or any other labor organization, by dis-charging or in any other manner discriminating against its em- 318DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in, regard to the hire and tenure of employment, or, anycondition of employment, for the reason that they, or any ofthem, joined or assisted the United FurnitureWorkers ofAmerica, or any other labor organization of its employees.2.Respondent shall take the following affirmative action whichthe Board finds will effectuate the policies of the National LaborRelations Act :(a)Pay the sum of $1,374.08 in back pay, in lieu of reinstate-ment, to be distributed by respondent to the following personsin the amount provided below :Carl McGill -------------------------------------- $874.08D.M. White------------------------------------- $500.00(b)Post immediately in conspicuous places at its plant, andmaintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1)that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) ofof this order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b) and (c) of this order;(3) thaf the respondent's employees are free to become or remainmembers of the United Furniture' Workers of America andthe respondent will not discriminate against any employee be-cause of membership or activity in that organization.(c)Notify the Regional Director for the Fifth Region ofthe National Labor Relations Board within ten (10) days fromthe date of this order the manner in which it has compliedwith this order.,3.AND IT IS FURTHERORDERED'that the complaint; in so faras it alleges the respondent has engaged in unfair labor practices,within the meaning of Section 8 (3) of the Act, by dischargingM. A. Burleson and refusing to reinstate him be and the samehereby is dismissed..6The respondent consents to the entry by any United StatesCircuit Court of Appeals of a decree enforcing an order of theNational Labor Relations Board in the above form, and waivesits right to contest any application by the National Labor Rela-tions Board for the entry of such a decree; and further waivesany and all requirements of notice of the filing of such applica-tion by the National Labor Relations Board before any UnitedStates Circuit Court of Appeals. CONTINENTAL FURNITURE, COMPANY, INC.3197It is further understood and agreed that the entire agreementis contained within the terms of this stipulation and that thereis no verbal agreement of any kind, which varies, alters or addsto this stipulation, and that compliance by the respondent withthe foregoing order shall be a final and complete disposition ofall allegations set forth in the complaint in the above-entitledmatter.8It is further understood and agreed that by entering into thisstipulation the parties hereto waive formal hearing before atrial examiner, and further proceedings under the Act and theNational Labor Relations Board Rules and Regulations, and thatthis stipulation is subject to the approval of the Board and shallbecome effective immediately upon the granting of such approval.On September 10, 1940, the Board issued an order approving theabove stipulation, making it a part of the record, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entry of a decision and order pursuantto provisions of the stipulation.-Upon the basis of the above stipulation and the entire record in:the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent` is a North Carolina corporation having its prin-cipal office and place of business in High Point, North Carolina, whereit is engaged in the manufacture, sale, and distribution of householdfurniture.The respondent purchases raw materials valued at ap-proximately $250,000 annually.The respondent sells finished prod-ucts valued at approximately $550,000 annually, approximately 85per cent of which is shipped by it to points outside the State of NorthCarolina.The respondent admits that it is engaged in interstate,commerce within the meaning of the Act.We find that the above-described operations constitute a contin-uous flow of trade, traffic, and commerce among the several States..ORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the case, and pursuant to Section 10 (c) of the 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, the National Labor Relations Board'hereby orders that Continental Furniture Company, Inc., HighPoint,North Carolina, its officers, agents, successors, and assigns,shall :1.Cease and desist :(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join Or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or,protection as guaranteed in Section 7 of the Act.(b)From discouraging membership in the United FurnitureWorkers of America, or any other labor organization, by dischargingor in any other manner discriminating against its employees in re-gard to the hire and tenure of employment, or any condition ofemployment, for the reason that they, or any of them, joined orassisted the United FurnitureWorkers of America, or any otherlabor organization of its employees.2.The respondent shall take the following affirmative action whichthe Board finds will' effectuate the policies of the National LaborRelations Act:(a)Pay the sum of $1,374.08 in back pay, in lieu of reinstatement,to be distributed by the respondent to the following persons in theamount provided below :CarlMcGill--------------------------------------------- $874.08D.M.White---------------------------------------------$500 00(b)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and (b) of this Order; (2)that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; (3) that the respond-ent's employees are free to become or remain members of the UnitedFurnitureWorkers of America and the respondent will not' dis-that organization.(c)Notify the Regional Director for the Fifth Region of theNational Labor Relations Board within ten (10) days from the dateof this Order the manner in which it has complied with this Order.AND IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act by discharging M. A. Burle-son and refusing to reinstate him, be, and it hereby is, dismissed.